EXHIBIT 10.31
AMENDMENT NO. 1 TO
EXCHANGE AGREEMENT
     This Amendment No. 1 to Exchange Agreement (this “Amendment”) is made and
entered into as of January 15, 2010, by and among Orbitz Worldwide, Inc., a
Delaware corporation (“Orbitz”), and PAR Investment Partners, L.P., a Delaware
limited partnership (“PAR”). Capitalized terms used but not defined herein shall
have the meaning assigned to such terms in the Exchange Agreement.
RECITALS
     WHEREAS, the Parties entered into an Exchange Agreement, dated as of
November 4, 2009 (the “Exchange Agreement”);
     WHEREAS, on December 31, 2009 PAR received a principal payment on the Debt,
which payment decreased the amount of the Debt to $49,564,139.74; and
     WHEREAS, in accordance with Section 10 of the Exchange Agreement, the
parties wish to amend the Exchange Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:
     1. Amendments to the Exchange Agreement. Section 1 of the Exchange
Agreement is hereby amended and restated in its entirety to read as follows:
“Exchange of Debt. Subject to the satisfaction or waiver of the closing
conditions set forth in paragraph 7 herein, PAR will exchange $49,564,139.74
aggregate principal amount of term loans (the “Debt”) outstanding under that
certain credit agreement dated as of July 25, 2007, as amended, among Orbitz and
the lenders, letter of credit issuers and agents party thereto held by PAR for
the aggregate number of shares of Orbitz’s common stock determined by dividing
91% of the principal amount of the Debt to be exchanged by $5.54 per share, for
an aggregate of 8,141,402 shares (the “Debt Shares”). The exchange of the Debt
for the shares on the terms set forth herein is referred to herein as the “Debt
Exchange”.
     2. Miscellaneous.
          (a) Except as expressly modified herein, the Exchange Agreement is
unchanged and remains in full force and effect.

 



--------------------------------------------------------------------------------



 



          (b) The captions contained in this Amendment are for convenience of
reference only, shall not be given meaning and do not form part of this
Amendment.
          (c) This Amendment is made a part of, and is incorporated into, the
Exchange Agreement and is subject to all provisions therein, including the
assignment and choice of law provisions thereof. In the event of any dispute
concerning the validity of this Amendment, this Amendment shall be governed,
including as to validity, interpretation and effect, by, and construed in
accordance with, the internal Laws of the State of Delaware applicable to
agreements made and fully performed within the State of Delaware.
          (d) Facsimile transmission of any signed original document and/or
retransmission of any signed facsimile transmission will be deemed the same as
delivery of an original. This Amendment may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, but
all of which shall constitute but one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
duly executed by their respective authorized officers as of the date first above
written.

            ORBITZ WORLDWIDE, INC.
      By:   /s/ Marsha Williams         Name:   Marsha Williams        Title:  
SVP & CFO     

            PAR INVESTMENT PARTNERS, L.P.
BY: PAR Group, L.P. as its general partner
BY: PAR Capital Management, Inc. as its general partner
      By:   /s/ Gina DiMento         Name:   Gina DiMento        Title:  
General Counsel     

Signature Page to Amendment No. 1 to the Exchange Agreement

 



--------------------------------------------------------------------------------



 



     Consent by Travelport Limited and TDS Investor (Luxembourg) S.à.r.l.
pursuant to Section 8(c) of the Stock Purchase Agreement dated as of the first
date written above.

            TRAVELPORT LIMITED
      By:   /s/ Eric Bock         Name:   Eric Bock        Title:   EVP, General
Counsel & Chief
Administrative Officer     

            TDS INVESTOR (LUXEMBOURG) S.À.R.L.
      By:   /s/ Rochelle Boas         Name:   Rochelle Boas        Title:  
Manager     

Signature Page to Amendment No. 1 to the Exchange Agreement

 